Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  March 18, 2016                                                                         Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  152863(78)                                                                                   Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
                                                                                         Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                             Joan L. Larsen,
                                                                                                         Justices
            Plaintiff-Appellee,
                                                              SC: 152863
  v                                                           COA: 321520
                                                              Wayne CC: 13-002503-FC
  TONNIE A. JOHNSON,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing her reply is GRANTED. The reply submitted on February 26, 2016, is accepted
  for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                              March 18, 2016